t c memo united_states tax_court john s gibson f k a john s mactavish petitioner v commissioner of internal revenue respondent docket no filed date peter l milinkovich for petitioner john c schmittdiel for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on petitioner’s motion for litigation and administrative costs filed pursuant to sec_7430 and rule all references to sec_7430 are to that section as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in - - effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we must decide whether petitioner is entitled to administrative and litigation costs after concessions ’ the issue for decision is whether respondent’s position in the underlying proceeding was substantially justified we hold that respondent’s position was substantially justified and therefore petitioner is not entitled to an award of administrative and litigation costs petitioner seeks fees and costs totaling dollar_figure the parties submitted memoranda and affidavits supporting their positions we decide the motion on the basis of those memoranda affidavits and the record in this case neither party requested a hearing and we conclude that a hearing is not necessary to decide this motion see rule a petitioner resided in ramsey minnesota at the time he filed his petition background respondent began an examination of petitioner’s federal_income_tax returns for tax years through sometime in petitioner did not file a federal_income_tax return for t respondent concedes that petitioner substantially prevailed with respect to the amount in controversy met the net_worth requirement as provided by sec_7430 and exhausted his administrative remedies tax_year and this tax_year was also included as part of the examination during the examination respondent obtained petitioner’s accounts_receivable book redbook respondent computed gross_receipts and proposed adjustments to income relying on the redbook petitioner sent respondent a letter on at least one occasion to dispute the method by which respondent interpreted the redbook in proposing adjustments to gross_receipts each time petitioner or his representative identified errors respondent considered the information and modified the adjustments to income respondent issued a notice_of_deficiency to petitioner on date respondent determined deficiencies in petitioner’s federal income taxes penalties and additions to tax as follows additions to tax penalties year deficiency sec_6651 a sec_6654 sec_6662 a dollar_figure dollar_figure ---- s654 big_number --- --- big_number big_number --- big_number big_number big_number dollar_figure --- petitioner did not attach to his motion for costs a copy of the correspondence but the notice_of_deficiency makes reference to unspecified allegations of error by petitioner - - respondent computed gross_receipts for through by relying on petitioner’s redbook respondent reconstructed income for the tax_year using the bank_deposits method petitioner timely filed a petition with this court petitioner disagreed with respondent’s method of calculating gross_receipts petitioner alleged in the petition as follows the petitioner disagrees with each and every adjustment set forth in respondent’s notice_of_deficiency the respondent has recomputed petitioner’s income based on a method that is so flawed and full of errors that it lacks all basis in reality furthermore since the income computation is incorrect the penalties which are applied against the income are not appropriate and are therefore disputed petitioner did not specifically identify the alleged errors made by respondent in the notice_of_deficiency in his answer respondent generally denied the allegations of error at some point in respondent with petitioner’s assistance calculated income for and via the bank_deposits method petitioner provided information to respondent’s appeals officer to establish that certain deposits for and were not taxable the parties agreed to the amount of unreported gross_receipts for tax years through shortly thereafter between date and date the parties reconstructed petitioner’s income and expenses for tax_year the parties also reached agreement regarding the adjustment to business gross_receipts for the gross_receipts per the notice of --- - deficiency and the gross_receipts per the agreement are set forth below year notice_of_deficiency agreed amount dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number total big_number big_number a stipulation of settlement based on the agreement of the parties was filed on date the deficiencies additions and penalty agreed to are as follows additions to tax penalty year deficiency sec_6651 a sec_6654 sec_6662 a dollar_figure dollar_figure --- none --t --- sec_191 none none --- none big_number big_number none --- petitioner argues that respondent was not substantially justified because respondent used a flawed method of determining income by treating the redbook as a cash receipts journal instead of including as income the amounts petitioner actually received petitioner contends that respondent’s determination resulted in an overstatement of income petitioner further argues that respondent should have used a bank_deposits or net_worth_method we note that while neither party presented evidence as to whether petitioner reported income and expenses by the cash or accrual_method we assume that the method_of_accounting and reporting is not in issue in this case -- - to verify income finally petitioner asserts that the need to independently verify the calculation gross_receipts arose from the irs’ distrust of the taxpayer not the inadequacy of the records respondent contends that he was substantially justified because he relied on petitioner’s books_and_records in determining income pursuant to sec_446 and when it became apparent that petitioner’s books_and_records were inaccurate respondent in concert with petitioner’s counsel employed the bank_deposits method further respondent claims that he was substantially justified as to tax_year because petitioner did not file a tax_return and therefore respondent was required to compute income it was by use of the bank_deposits method that the parties were able to resolve the amounts in dispute discussion a sec_7430 sec_7430 provides that the prevailing_party in any administrative or court_proceeding may be awarded a judgment for reasonable_administrative_costs incurred in connection with such administrative proceedings within the internal_revenue_service irs and reasonable_litigation_costs incurred in connection with such court proceedings see sec_7430 c the prevailing_party must exhaust his administrative remedies - and the prevailing_party must not protract either the administrative or court proceedings see sec_7430 the parties agree that petitioner exhausted his administrative remedies ’ a prevailing_party is defined as a taxpayer who substantially prevails as to the amount in controversy or with respect to the most significant issue or set of issues see sec_7430 c a sec_301_7430-5 proced admin regs respondent concedes that petitioner substantially prevailed as to the amount in controversy or with respect to the most significant set of issues petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent’s position in the administrative and court proceedings was substantially justified see sec_7430 b b substantial justification the commissioner will be substantially justified where his position has a reasonable basis in both law and fact see 487_us_552 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 748_f2d_1011 5th cir as a result of our conclusion herein we need not decide whether petitioner protracted the proceeding --- - a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct ’ 108_tc_430 quoting pierce v underwood supra pincite n the fact that the commissioner eventually loses or concedes a case does not establish that his position was unreasonable see 991_f2d_359 7th cir 975_f2d_1150 5th cir 931_f2d_1044 5th cir 92_tc_760 however it does remain a factor to be considered see estate of perry v commissioner supra 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein we review the commissioner’s position as of the date of the notice_of_deficiency to determine whether he was substantially justified with respect to the recovery_of administrative costs see sec_7430 b we examine the commissioner’s position in his answer to the petition to determine whether he was substantially justified with respect to the recovery_of litigation costs see 930_f2d_759 9th cir 861_f2d_131 5th cir affg 89_tc_79 ordinarily we consider the reasonableness of each of these positions separately see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 in the present case however we jointly consider the positions because there is no indication that respondent’s position changed between the issuance of the notice_of_deficiency on date and the filing of the answer to the petition on date see 106_tc_76 c reasonable basis in law and fact taxpayers are required to maintain books_and_records in accordance with rules and regulations prescribed by the secretary see sec_6001 generally taxpayers must keep such permanent books of account or records sufficient to establish gross_income deductions or other matters required to be shown on the return sec_1_6001-1 income_tax regs accounting_records include the taxpayer’s regular books and other records and data necessary to support entries on books and tax returns see sec_1_446-1 income_tax regs taxable_income is generally computed under the method_of_accounting on the basis of which the taxpayer regularly computes -- - his income in keeping his books see sec_446 however if the method_of_accounting or the books do not clearly reflect income the commissioner may compute income through any method that clearly reflects income see sec_446 348_us_121 695_f2d_145 5th cir 43_tc_824 zamzam v commissioner tcmemo_2000_371 the commissioner’s reconstruction_of_income need only be reasonable it need not be exact see holland v united_states supra 54_tc_1530 40_tc_30 diesel country truck stop inc v commissioner tcmemo_2000_317 the commissioner need not concede an adjustment until he has received and verified adequate substantiation for the items in guestion simpson fin services v commissioner tcmemo_1996_317 citing 854_f2d_263 7th cir affg t c memo see sokol v commissioner supra pincite respondent relied on petitioner’s books_and_records in computing gross_receipts for through respondent determined in the notice_of_deficiency for tax years and that petitioner omitted gross_receipts totaling dollar_figure although respondent’s method of computing gross_receipts was not error free respondent wa sec_75 percent accurate in the determination in the notice_of_deficiency using petitioner’s books_and_records after respondent filed his answer petitioner and third parties provided documents to respondent that led respondent to adjust the computation of income respondent had a reasonable basis in law and fact in relying on petitioner’s records in determining the deficiencies petitioner argues that respondent was not substantially justified because respondent should have used the bank_deposit_method in his determination rather than relying on the redbook petitioner further asserts that respondent’s agent misconstrued the redbook according to petitioner the only reason respondent sought to substantiate the gross_receipts reported and in the case of not reported was respondent’s vendetta against petitioner in essence petitioner refutes the accuracy of his own books_and_records petitioner repeatedly emphasizes that respondent was not substantially justified because respondent did not verify gross_receipts through another method we reject we do not address since respondent employed the method bank_deposits which petitioner argues respondent should have used the notice_of_deficiency determined gross_receipts for through of dollar_figure the parties agreed that under the bank_deposits method petitioner failed to report gross_receipts of dollar_figure for those years petitioner’s nonsensical arguments even assuming the agent misconstrued petitioner’s books_and_records it is apparent that the records did not accurately reflect income further each time petitioner provided additional information to respondent recomputations were made to the proposed_adjustment to income ’ d conclusion we hold that petitioner is not entitled to an award of administrative and litigation costs because respondent’s position was substantially justified in so holding we have carefully considered the remaining arguments made by the parties and to the extent not discussed above we consider those arguments to be without merit in order to reflect the foregoing an appropriate order and decision will be entered as indicated petitioner did not file a return for tax_year in a year after respondent filed his answer to the petition the parties began a yearlong process of calculating petitioner’s gross_receipts respondent was not unreasonable in his initial determination or the consideration of documentation to verify gross_receipts for
